Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered November 18, 1996, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree in connection with her attempt to smuggle heroin to her son who was an inmate at a State correctional facility. We reject defendant’s contention that County Court abused its discretion in imposing a prison term of 1½ to 4½ years. Although the People and Probation Department recommended a more lenient sentence, it is within the discretion of the court to impose an appropriate sentence (see, People v Fitzgerald, 239 AD2d 711; People v Jarvis, 233 AD2d 632, 633, lv denied 89 NY2d 943). Considering the serious nature of defendant’s crime, the sentence imposed was neither harsh nor excessive.
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed.